DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on March 23, 2021.  In that response, claims 1, 99, 100, and 106 were amended.  Claims 81, 83-90, 92, 94-100, and 102-107 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Interpretation 
Independent claim 81 recites “the non-DC sugar alcohol particles providing the tablet with a plurality of discrete non-DC areas intermixed with the DC sugar alcohol particles, …”.  (Independent claims 99 and 100 use “embedded between” and “being scattered among” in lieu of “non-DC areas intermixed …”.)  Applicant discloses “[t]hese sub-areas are elsewhere in the present application referred to as discrete non-DC areas and may be formed by single non-DC particles or very small groups of these non-DC particles. (Specification, p.46 at [0284]).  Figures 4 and 5 below indicate non-DC sugar alcohol particles with crosshatched circles.    

    PNG
    media_image1.png
    493
    628
    media_image1.png
    Greyscale

Therefore “the non-DC sugar alcohol particles providing the tablet with a plurality of discrete non-DC areas intermixed with the DC sugar alcohol particles” in claim 81 reads on single, granulated non-DC sugar alcohol particles that are “intermixed” with the DC (direct compression) sugar alcohol particles, within compressed tablets.  

Response to Arguments
Although the Claim Interpretation (pages 2-3, Office action mailed 12/24/2020) was not a rejection of the claims, Applicant responded by amending the independent claims.  The indefiniteness arising from that amendment is discussed in the below rejection, under 35 U.S.C. 112.  To proceed with examination at this time, Applicant’s arguments regarding the previous claim language, i.e., “the non-DC sugar alcohol particles providing the tablet with a plurality of discrete non-DC areas intermixed with the DC sugar alcohol particles, …” portion of the claims 
Applicant argues that the disclosure at paragraph [0284], “in conjunction with the purpose of the invention that the non-DC areas are not intended to encompass granulated non-DC sugar alcohol particles,…, the claim language cannot read on the interpretation” of the Office, i.e., that “the non-DC areas cannot be interpreted as granulated non-DC sugar alcohol particles as alleged in the Office Action”.  (Remarks, 7-8, March 23, 2021 (underlining in original, italicization added.)
In response it is first noted that the current clam language does not remove granulated non-DC sugar alcohol particles from scope of claims 81, 99, and 100.  The indefiniteness arising from the amendment (underlined text in the claims) is in the rejection below.  Also, Applicant’s intention alone does not overcome an objective claim interpretation.  Note that Applicant could simply recite that the non-DC sugar alcohol particles have not been granulated prior to tabletting (see, e.g., [0012] of disclosure), if that is intended.  
Second, without more, it cannot be seen why “intermixed with”, “embedded between”, or “scattered among” in the present claims render the claims such that they “cannot read” on granulated non-DC sugar alcohol particles as Applicant argues.  Granulation results in agglomeration of previously-unagglomerated particles.  Granulation does not always require a binder, for example a DC sugar alcohol.  Mechanical or dry granulation does not require a binder, and in wet granulation using water or steam, the moisture would evaporate after granulation.  See, e.g., Shanmugam (Shanmugam, S., Granulation techniques and technologies: recent progresses, Bioimpacts. 2015; 5(1): 55–63. Published online 2015 Feb 18. doi: 10.15171/bi.2015.04, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4401168/.)  would still be “intermixed with”, “embedded between”, or “scattered among” that other component.  
Applicant further argues that the claims indicate the discrete areas as “non-DC areas”, and the non-DC sugar alcohol particles constitute the non-DC areas.  (Remarks, 8, second para., March 23, 2021.)  
However as discussed above, in Applicant’s Figures 4-6, a single non-DC sugar alcohol particle qualifies as a “non-DC area”.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81, 83-90, 92, 94-100, and 102-107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 81, 99, and 100 now recite “…the non-DC sugar alcohol particles being present in the tablet as separate particles apart from any non-DC sugar alcohol particles applied in the DC sugar alcohol particles”.  Each independent claim also recites “the non-DC sugar alcohol particles providing the tablet with a plurality of discrete non-DC areas intermixed with the DC sugar alcohol particles, …”.  (Independent claims 99 and 100 use “embedded between” and “being scattered among” in lieu of “non-DC areas intermixed …”.)  It is unclear (1) what is meant by “applied in”, in “non-DC sugar alcohol particles applied in the DC sugar alcohol particles; and (2) whether “separate particles apart from any non-DC sugar alcohol particles applied …” means areas of a single non-DC sugar alcohol particle intermixed (in claim 81, or embedded or scattered in claims 99 and 100) within DC sugar alcohol particles.
First regarding (1), “any non-DC sugar alcohol particles applied in the DC sugar alcohol particles” includes “any”; however the independent claims appear to require both non-DC and DC sugar alcohol particles.  This raises the question as to what is meant by “applied”.  The specification uses this word in the context of non-DC sugar alcohol particles (para. [0228]), but not relevant to the claim phrase and thus does not aid in understanding the claim phrase.  In [0228] “applied” is synonymous with “used”.  In sum, it is unclear why the word “any” is present in the phrase.  Further it is unclear what “non-DC sugar alcohol particles applied in the DC sugar alcohol particles” means.  In other words, the difference between non-DC sugar alcohol particles and “non-DC sugar alcohol particles applied in the DC sugar alcohol particles” cannot be understood.
Regarding (2), “separate particles” appear to indicate discrete areas, wherein each area consists of a single non-DC sugar alcohol particle.  Because “apart” also indicates separateness, it is ambiguous whether “separate particles” require single non-DC sugar alcohol particle as the “discrete non-DC area” in each independent claim.

Claims 100 and 106 now recite “an average non-DC particle size of the non-DC sugar alcohol particles is…”.  It is ambiguous whether “average non-DC particle size” is solely that of the non-DC sugar alcohol particles, versus the average particle size including any other non-DC 
For the purposes of examination now “average non-DC particle size” is construed as including all non-DC particles in the tablet.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the current amendment overcomes the rejection.  However as discussed above this is not the case.  Simply reciting “an average particle size of the non-DC sugar alcohol particles” would avoid this issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 81, 83-86, 92, 94, 96-99, 105, and 107 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Boghmans (US 2011/0250247).  
Regarding claims 81, 86, 92, 94, 99, 105, and 107, Boghmans teaches chewable tablets comprising erythritol, a non-directly (non-DC) compressible sugar alcohol, paracetamol, and sorbitol or another directly compressible (DC) sugar alcohol including maltitol, xylitol, isomalt, and mixtures thereof (claim 12; see paras.0096-102, 0105; see title; abstract; paras.0002-03, 0011, 0024, 0030, 0032-34, 0046-47, 0054, 0056, 0090-95, 0103-04; claims 12, 21).  Example 3B comprises 250 g coarse erythritol, 250 g paracetamol, granulated with 74.42 g of liquid sorbitol (at 70% dry substance, or about 52 g sorbitol when dried), which is then screened and then dried (paras.0096-100).  Thus the resulting granules comprise only about 10% sorbitol, and about 45% erythritol.  The erythritol particles would provide “a plurality of discrete non-DC areas intermixed with” the DC sugar alcohol particles and the other ingredients in the tablet.  Various food and pharma applications are disclosed (para.0032).  Erythritol comprised about 43% of the blend that was tableted.  The ratio of erythritol to binder is 1:1, 7:3, or up to 9:1 (para.0030), indicating that DC sugar alcohol binder comprises over 10% as in claim 107.
Regarding “wherein the tablet delivers the active…” in claim 81, “wherein the tablet releases at least 50% …” in claim 83, “wherein the tablet releases the active…, and wherein the tablet delivers another part of the active…” in claim 84, “wherein the tablet delivers a part of the active…” in claim 85, “wherein saliva generation upon mastication of the tablet is induced compared to a tablet…” in claim 96, “wherein the tablet generates more than 1.5 mL saliva within…” in claim 97, “wherein the tablet is masticated,…and turns into liquid within 20 
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

MPEP §2103(I)(C) (emphases added).  Here, the “wherein” clauses recite what the tablet does upon mastication.  However the particular structural limitations that attain the features in the wherein clauses are not recited, e.g., relative concentrations of the DC and non-DC sugar alcohols, their identities, etc., beyond that which Boghmans teaches and therefore the “wherein” clauses are determined as not conferring any patentable weight to the claims.  Also for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).  While Boghmans does not expressly disclose the amount of saliva generation recited in these claims, its chewing gum tablet is presumed to exhibit the same functions.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.  Applicant argues that the present claims do not encompass non-DC sugar alcohol particles that have been granulated.  (Remarks, 11, 14-15, March 23, 2021).
Example 3B the liquid sorbitol is dried off to a weight content of about 10%, whereas the non-DC erythritol is present at over 40%, and therefore there would be distinct areas of non-DC sugar alcohol particles “intermixed with”, “embedded between”, or “scattered among” sorbitol.

Claims 81, 83-85, 87, and 95 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oury (US 2009/0311320).
Regarding claims 81, 87, and 95, Oury teaches orally disintegrating multilayered tablets comprising two layers, each layer having Mannitol 300 (directly compressible) and Mannitol 60 (powder and non-DC) (paras.0144-49; see title; abstract; paras.0015-16, 0024, 0026-29, 0052, 0057-60, 0066-77 ).  The mannitols are tableting excipients which are mixed prior to compression (see, e.g., claim 17, step 3), which would result in non-DC mannitol areas intermixed with the DC mannitol areas.  Regarding claim 95, Oury teaches ratios within the recited range (para.0076). 
Regarding “wherein the tablet delivers…” in claim 81, for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. MPEP §2112.01(I). The same rationale applies to the phrases reciting a property or a result of using the tablets in claims 83-85.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. Applicant argues that Oury aims to avoid premature release in the mouth whereas the present claims relate to “tablets distinct from the ODT” that Oury is drawn to, and Oury does not disclose mannitol 60 as a non-DC sugar alcohol.  (Remarks, 12, March 23, 2021).
In response it is noted that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02.  Here the claims read on Oury, and therefore Oury’s tablets are presumed to be capable of delivering active agents to the throat.  
Regarding mannitol 69, Oury does not use the precise term “non-directly compressible” or “non-DC”, however Oury distinguished between “directly compressible” form and that which is not as the “powder” form.  For example, “each layer of the tablet contains a mixture comprising a soluble agent in its directly compressible form and the same soluble agent in its powder form, the respective proportions of the directly compressible form and of the powder being between…” (para.0075; see also para.0071).  In the examples, the larger Mannitol 300 is directly compressible and the powder with an average particle size of less than 100 µm is the powder (see para.0076).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 81, 100, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Khankari (US 6,024,981).
Regarding claims 81, 100, and 106, Khankari teaches rapidly dissolving tablets, comprising up to about 80% by weight of an active agent, about 25 to about 95% a non-direct compression filler, namely powdered mannitol, and of about 1 to about 2.5% by weight, a relatively high content, of a lubricant (title; abstract; col.2 ll.7-31, col.3 ll.3-13, col.4 ll.34-48, col.5 ll.39-52, col.9 ll18-34, col.9 l.62-col.10 l.12, col. 10 ll.40-42, col.13 ll.24-28, col.15 ll.16-41, Examples 1-8).  
Khankari does not specifically disclose an embodiment tablet comprising both a non-direct compression filler or powdered mannitol and a DC sugar alcohol, wherein the non-DC particles are larger than DC sugar alcohol particles as in claims 100 and 106.  However it would prima facie obvious to one having ordinary skill in the art at the time of the filing to devise such a tablet because Khankari discusses, additionally to non-direct compression fillers, 
(i) also using DC sugar alcohol fillers (col.3 ll.61-62), 
(ii) “[a]ny conventional material can be used as a filler in accordance with the present invention, so long as it meets the overall objectives hereof” (col.9 ll.35-43), 
(iii) “changing the particle size of the direct compression sugar, such that it will dissolve more quickly…decreasing the particle size” (col.9 ll.18-22), and
(iv) teaches examples using non-direct compression filler and “sweetener” (Examples 4-8).  
Therefore the skilled person would have been motivated to use direct compression sugar alcohol particles in addition to the non-DC fillers.  Also the skilled person would have been suggested to prepare tablets comprising non-DC particles with average size larger than of DC sugar alcohol particles because Khankari teaches active agents of up to 1,500 microns (col.6 ll.42-50).  Khankari also teaches that such active agent particles may comprise up to 60% by weight of the finished tablet (col.5 ll.39-52).  

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the skilled person would not have been motivated to use directly compressible sugar alcohols in rapidly dissolving tablets because Khankari teaches that they do not solubilize quickly enough. (Remarks, 13-14, March 23, 2021).
However “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  Here Khankari discusses, additionally to non-direct compression fillers, also using DC sugar alcohol fillers (col.3 ll.61-62), in amounts that the skilled person could ascertain as acceptable in terms of solubilization or mouthfeel.
Applicant also argues that claims 100 and 106 as amended overcome the previous rejection.  If amended to overcome the indefiniteness rejection of these claims (see above), the claims would also overcome Khankari.

Claims 81, 83-90, 92, 94, 96-99, 105, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Boghmans (US 2011/0250247).

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a second module.  Mere duplication of parts, i.e., tablet modules,  has no patentable significance unless a new and unexpected result is produced.  Applicant has not demonstrated any criticality of the use of the two modules, the second of which is of unspecified constitution, by comparative experimental results.  See MPEP § 2144.04 (IV)(B)(citations omitted).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mucoadhesive agents because Boghmans teaches celluloses which exhibit mucoadhesion as suitable binders.  
Regarding claims 88, the phrase “wherein a series of at least 10 of said chewing gums, …(RSD) below 10%” refers to “a series”, presumably from a manufacturing step or in a package, etc., whose non-DC sugar alcohol content, as indicated by standard deviation among the 10, varies less than 10% relative to the mean.  Thus the phrase does not limit the chewing gum itself, but relates to the manufacturing process control. As noted above, “[l]anguage that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”. MPEP §2103(I)(C) (emphases added).  Here the claim phrase possibly suggests but does not require the steps to be performed or limit the claim to a particular structure to obtain the property recited in the wherein clause.  Thus it does not limit the scope of the claim and is not afforded patentable weight.
 
Claims 81, 83-90, 92, 94, 96-99, 102-105, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Boghmans (US 2011/0250247) as applied to claims 81, 83-90, 92, 94, 96-99, 105, and 107 above, and further in view of Hersh (US 5922346).
Boghmans does not specifically teach including a zinc salt or the other active agents in its tablets as recited in claims 102-104.
Hersh teaches composition for reducing free radical damage induced by tobacco products and environmental pollutants in the form of lozenge, tablet, or gum, comprising zinc salts including zinc gluconate and natural flavors such as peppermint, a gastrointestinal relaxant (title; abstract; col.1 ll.4-16, 26-44,  col.7 l.54-col.8 l.16, col.9 ll.50-67, col.12 ll.58-63; claims 1, 10, 11, 23, 32, 33).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing to combine the teachings of Boghmans and Hersh and include gastrointestinal relaxant/stimulant, prodrugs, or zinc salts in Boghmans’s tablets as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to oral tablets, Boghmans allows medicinal or non-medicinal applications” of its tablets (para.0032), and Hersh teaches that zinc salts are suitable for inclusion in oral tablets and are effective breath fresheners and combat malodor (col. 8 ll.14-16, col.10 ll.5-14, col.17 ll.26-46). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 81, 83-90, 92, 94-100, and 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,632,076. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral delivery vehicle tablets, formed by compression of a plurality of particles of sugar alcohol(s), including non-direct compressible (non-DC) sugar alcohol, i.e., erythritol, particles and a plurality of further sugar alcohol particles different from said non-DC erythritol.  The difference is that the ‘076 patent recites (non-DC) erythritol particles and binders and their concentrations, thus anticipating the current claims.  

Claims 81, 83-90, 92, 94-100, and 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,543,205. 


Claims 81, 83-90, 92, 94-100, and 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/783151 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an oral tablet, chewing said tablet to generate fluid in the oral cavity, and forcing at least a portion of fluid generated around the oral cavity prior to swallowing or spitting said portion of fluid to provide an oral care benefit.  The difference is that the instant claims recite delivery to the throat; however intended use or a functional description, without some corresponding structural distinction, is not afforded patentable weight.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 81, 83-90, 92, 94-100, and 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 57, 59-61, 65, 66, 68-70, 72, and 75-86 of copending Application No. 15/982772 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral delivery tablets comprising a population of particles comprising directly compressible (DC) sugar alcohol particles, non-directly compressible (non-DC) sugar alcohol particles, and gum base particles, the non-DC particles providing the tablet with a plurality of discrete non-DC areas, and the non-DC areas resulting in induced saliva generation upon mastication of the tablet, wherein the tablet is designed to be masticated into a coherent residual containing water-insoluble components.  The difference is that the instant claims recite delivery of the active agent to the throat; however intended use or a functional description, without some corresponding structural distinction, is not afforded patentable weight.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 81, 83-90, 92, 94-100, and 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 98-109, 112, 114-120, and 122-128 of copending Application No. 15/982593 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral tablet for delivery of active ingredients comprising a population of particles and an active ingredient, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles, the non-DC particles providing the tablet with a plurality of discrete non-DC areas, the 

Claims 81, 83-90, 92, 94-100, and 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54, 57-59, 63-71, and 82 of copending Application No. 15/986362 (reference application) in view of Nielsen (US 2014/0328973). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral tablets for active pharmaceutical ingredients, the chewing gum comprising a population of particles, the population of particles comprising directly compressible (DC) sugar alcohol particles and non-directly compressible (non-DC) sugar alcohol particles.  The difference is that the ‘362 application’s claims further recite gum base.  However as fully discussed above Nielsen teaches chewing gum tablets comprising gum base.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants state that filing of a terminal disclaimer would be premature.  The double patenting rejections are maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejections.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615